                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON

TIMOTHY ANDREW KRUEGER,                             No. 2:19-cv-00058-SU
an individual,

                      Plaintiff,

       v.

OREGON DEPARTMENT OF                                ORDER
CORRECTIONS, et al.,

                      Defendants.

HERNANDEZ, District Judge:

       Magistrate Judge Sullivan issued a Findings and Recommendation (#27) on August 15,

2019, in which she recommends that this Court grant Defendant Washburn's motion to dismiss

with leave to amend. The matter is now before me pursuant to 28 U.S.C. § 636(b)(1)(B) and

Federal Rule of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge's Findings and Recommendation were

timely filed, I am relieved of my obligation to review the record de novo. United States v. Reyna-

Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v. Bernhardt, 840

F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of Magistrate Judge's


1 - ORDER
report to which objections have been made). Having reviewed the legal principles de novo, I find

no error.

                                        CONCLUSION

       The Court ADOPTS Magistrate Judge Sullivan's Findings & Recommendation [27].

Accordingly, Defendant Washburn's motion to dismiss [22] is granted with leave to amend in

accordance with the pleading requirements as outlined in the Findings & Recommendation. Any

amended complaint is due within fourteen (14) days of the date of this Order.

       IT IS SO ORDERED.

       DATED this             day of                  , 2019.




                                                    MARCO A. HERNANDEZ
                                                    United States District Judge




2 - ORDER
